        William P. Weintraub (SBN 108125)               Hong-An Vu (SBN 266268)
   1
        wweintraub@goodwinlaw.com                       hvu@goodwinlaw.com
   2    GOODWIN PROCTER LLP                             GOODWIN PROCTER LLP
        620 Eighth Avenue                               601 Figueroa Street, Suite 4100
   3    New York, NY 10018-1405                         Los Angeles, CA 90017-5704
        Tel.: +1 212 813 8800                           Tel.: +1 213 426 2500
   4    Fax.: +1 212 355 3333                           Fax.: +1 213 623 1673
   5    Neel Chatterjee (SBN 173985)                    Rachel M. Walsh (SBN 250568)
   6    nchatterjee@goodwinlaw.com                      rwalsh@goodwinlaw.com
        GOODWIN PROCTER LLP                             GOODWIN PROCTER LLP
   7    601 Marshall Street                             Three Embarcadero Center
        Redwood City, CA 94063                          San Francisco, CA 94111
   8    Tel.: +1 650 752 3100                           Tel.: +1 415 733 6000
        Fax.: +1 650 853 1038                           Fax.: +1 415 677 9041
   9

  10    Special Litigation Counsel for the Debtor and
        Debtor in Possession
  11
                                UNITED STATES BANKRUPTCY COURT
  12                            NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
  13

  14                                           Bankruptcy Case
       In re:
                                               No. 20-30242 (HLB)
  15
       ANTHONY SCOTT
       LEVANDOWSKI,                            Chapter 11
  16

  17                                Debtor.    NOTICE OF HEARING ON GOODWIN
                                               PROCTER LLP’S FOURTH INTERIM FEE
  18                                           APPLICATION FOR ALLOWANCE AND
                                               PAYMENT OF COMPENSATION AND
  19                                           REIMBURSEMENT OF EXPENSES FOR
  20                                           THE PERIOD OF MARCH 1, 2021
                                               THROUGH JUNE 30, 2021
  21
                                               Date: September 9, 2021
  22                                           Time: 10:00 a.m. (Pacific Time)
                                               Place: United States Bankruptcy Court
  23                                                  Courtroom 17, 16th Floor
                                                      San Francisco, CA 94102
  24
                                               Objection Deadline: September 7, 2021, 4:00 p.m.
  25

  26

  27

  28

Case: 20-30242       Doc# 618   Filed: 08/16/21   Entered: 08/16/21 13:35:45       Page 1 of 2
       ACTIVE/111589979.1
   1           PLEASE TAKE NOTICE that on March 4, 2020 (the “Petition Date”), Anthony S.
       Levandowski, as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter 11
   2   case (the “Chapter 11 Case”), filed a voluntary petition for relief under chapter 11 of title 11 of the
       United States Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for the
   3   Northern District of California (San Francisco Division) (the “Bankruptcy Court”).
   4
               PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court will hold a hearing on
   5   September 9, 2021, at 10:00 a.m. (Pacific Time) (the “Hearing”) before the Honorable Hannah
       Blumenstiel, United States Bankruptcy Judge. Pursuant to the Bankruptcy Court’s Seventh
   6   Amended General Order No. 38 In re: Coronavirus Disease Public Health Emergency, effective
       June 28, 2021 and until otherwise ordered, all hearings shall be conducted by video or
   7   teleconference. The Courtroom will be closed. All interested parties should consult the
       Bankruptcy Court’s website at www.canb.uscourts.gov for information about court operations
   8
       during the COVID-19 pandemic. The Bankruptcy Court’s website provides information regarding
   9   how to arrange a telephonic or video appearance. If you have any questions regarding how to
       appear at a court hearing, you may contact the Bankruptcy Court by calling 888-821-7606 or by
  10   using the Live Chat feature on the Bankruptcy Court’s website.
  11           PLEASE TAKE FURTHER NOTICE that, in addition to any other matters to be heard
       at the Hearing, the Bankruptcy Court is scheduled to hear Goodwin Procter LLP’s Fourth Interim
  12   Fee Application for Allowance and Payment of Compensation and Reimbursement of Expenses for
  13   the Period of March 1, 2021 through June 30, 2021 [Docket No. 617] (the “Interim Application”).

  14           PLEASE TAKE FURTHER NOTICE that any oppositions or responses to the Interim
       Application must be in writing, filed with the Bankruptcy Court, and served on the counsel for the
  15   Debtor at the above-referenced address so as to be received no later than September 7, 2021 at
       4:00 p.m. In deciding the Interim Application, the Court may consider any other document filed
  16   in this Chapter 11 Case.
  17           PLEASE TAKE FURTHER NOTICE that copies of the Interim Application and its
       supporting papers can be viewed and/or obtained: (i) by accessing the Court’s website at
  18   http://www.canb.uscourts.gov or (ii) by contacting the Office of the Clerk of the Court at 450
       Golden Gate Avenue, San Francisco, CA 94102. Note that a PACER password is needed to access
  19
       documents on the Bankruptcy Court’s website.
  20
       Dated: August 16, 2021                             GOODWIN PROCTER LLP
  21
                                                          By:   Hong-An Vu
  22                                                            Hong-An Vu

  23                                                       Special Litigation Counsel for the Debtor and
                                                           Debtor in Possession
  24

  25

  26

  27

  28

Case: 20-30242       Doc# 618     Filed: 08/16/21     Entered: 08/16/21 13:35:45         Page 2 of 2
       ACTIVE/111589979.1
